Exhibit 10.1


Execution Version

--------------------------------------------------------------------------------



PLEXUS CORP.




$150,000,000




4.05% Series A Senior Notes due June 15, 2025


4.22% Series B Senior Notes due June 15, 2028






______________


NOTE PURCHASE AGREEMENT


______________




Dated June 15, 2018



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






TABLE OF CONTENTS
SECTION
HEADING
PAGE
Section 1.
Authorization of Notes
1
Section 2.
Sale and Purchase of Notes
1
Section 3.
Closing
2
Section 4.
Conditions to Closing
2
Section 4.1.
Representations and Warranties
2
Section 4.2.
Performance; No Default
3
Section 4.3.
Compliance Certificates
3
Section 4.4.
Opinions of Counsel
3
Section 4.5.
Purchase Permitted By Applicable Law, Etc
4
Section 4.6.
Sale of Other Notes
4
Section 4.7.
Payment of Special Counsel Fees
4
Section 4.8.
Private Placement Number
4
Section 4.9.
Changes in Corporate Structure
4
Section 4.10.
Subsidiary Guaranty
4
Section 4.11.
Funding Instructions
4
Section 4.12.
Proceedings and Documents
5
Section 5.
Representations and Warranties of the Company
5
Section 5.1.
Organization; Power and Authority
5
Section 5.2.
Authorization, Etc
5
Section 5.3.
Disclosure
5
Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates
6
Section 5.5.
Financial Statements; Material Liabilities
7
Section 5.6.
Compliance with Laws, Other Instruments, Etc
7
Section 5.7.
Governmental Authorizations, Etc
7
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
7
Section 5.9.
Taxes
8
Section 5.10.
Title to Property; Leases
8
Section 5.11.
Licenses, Permits, Etc
8
Section 5.12.
Compliance with Employee Benefit Plans
9
Section 5.13.
Private Offering by the Company
10
Section 5.14.
Use of Proceeds; Margin Regulations
10
Section 5.15.
Existing Indebtedness; Future Liens
10
Section 5.16.
Foreign Assets Control Regulations, Etc
11
Section 5.17.
Status under Certain Statutes
12
Section 5.18.
Environmental Matters
12
Section 5.19.
Ranking of Obligations.
13
Section 6.
Representations of the Purchasers
13
Section 6.1.
Purchase for Investment
13
Section 6.2.
Source of Funds
13



-i-



--------------------------------------------------------------------------------





Section 6.3.
Investor Status
15
Section 7.
Information as to Company
15
Section 7.1.
Financial and Business Information
15
Section 7.2.
Officer’s Certificate
18
Section 7.3.
Visitation
19
Section 7.4.
Electronic Delivery
20
Section 8.
Payment and Prepayment of the Notes
21
Section 8.1.
Maturity
21
Section 8.2.
Optional Prepayments with Make‑Whole Amount
21
Section 8.3.
Allocation of Partial Prepayments
21
Section 8.4.
Maturity; Surrender, Etc.
21
Section 8.5.
Purchase of Notes
22
Section 8.6.
Make‑Whole Amount
22
Section 8.7.
Payments Due on Non‑Business Days
24
Section 8.8.
Change of Control
24
Section 9.
Affirmative Covenants.
25
Section 9.1.
Compliance with Laws
25
Section 9.2.
Insurance
26
Section 9.3.
Maintenance of Properties
26
Section 9.4.
Payment of Taxes and Claims
26
Section 9.5.
Corporate Existence, Etc
26
Section 9.6.
Books and Records
27
Section 9.7.
Subsidiary Guarantors
27
Section 9.8.
Priority of Obligations
28
Section 10.
Negative Covenants.
28
Section 10.1.
Transactions with Affiliates
29
Section 10.2.
Merger, Consolidation, Etc
29
Section 10.3.
Sale of Assets
30
Section 10.4.
Line of Business
31
Section 10.5.
Economic Sanctions, Etc
32
Section 10.6.
Liens
32
Section 10.7.
Financial Covenants
34
Section 10.8.
Dividends and Certain Other Restricted Payments
35
Section 10.9.
No Restrictions
35
Section 11.
Events of Default
35
Section 12.
Remedies on Default, Etc
38
Section 12.1.
Acceleration
38
Section 12.2.
Other Remedies
39
Section 12.3.
Rescission
39
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc
40
Section 13.
Registration; Exchange; Substitution of Notes
40
Section 13.1.
Registration of Notes
40
Section 13.2.
Transfer and Exchange of Notes
40



-ii-



--------------------------------------------------------------------------------





Section 13.3.
Replacement of Notes
41
Section 14.
Payments on Notes
41
Section 14.1.
Place of Payment
41
Section 14.2.
Payment by Wire Transfer
42
Section 14.3.
FATCA Information
42
Section 15.
Expenses, Etc
42
Section 15.1.
Transaction Expenses
43
Section 15.2.
Certain Taxes
43
Section 15.3.
Survival
44
Section 16.
Survival of Representations and Warranties; Entire Agreement
44
Section 17.
Amendment and Waiver
44
Section 17.1.
Requirements
44
Section 17.2.
Solicitation of Holders of Notes
44
Section 17.3.
Binding Effect, Etc
45
Section 17.4.
Notes Held by Company, Etc
46
Section  18.
Notices
46
Section  19.
Reproduction of Documents
46
Section  20.
Confidential Information
47
Section  21.
Substitution of Purchaser
48
Section  22.
Miscellaneous
48
Section 22.1.
Successors and Assigns
48
Section 22.2.
Accounting Terms
49
Section 22.3.
Severability
50
Section 22.4.
Construction, Etc
50
Section 22.5.
Counterparts
50
Section 22.6.
Governing Law
50
Section 22.7.
Jurisdiction and Process; Waiver of Jury Trial
51
Signature
52







-iii-



--------------------------------------------------------------------------------





SCHEDULE A    —    Defined Terms


SCHEDULE 1-A    —    Form of 4.05% Series A Senior Note due June 15, 2025


SCHEDULE 1-B    —    Form of 4.22% Series B Senior Note due June 15, 2028


SCHEDULE 4.4(a)    —    Form of Opinion of Special Counsel for the Company


SCHEDULE 4.4(b)    —    Form of Opinion of Special Counsel for the Purchasers


SCHEDULE 4.9    —    Changes in Corporate Structure


SCHEDULE 5.3    —    Disclosure Materials


SCHEDULE 5.4
—    Subsidiaries of the Company and Ownership of Subsidiary Stock



SCHEDULE 5.5    —    Financial Statements


SCHEDULE 5.15    —    Existing Indebtedness


SCHEDULE 10.6    —    Existing Liens


PURCHASER SCHEDULE    —    Information Relating to Purchasers










-iv-



--------------------------------------------------------------------------------






PLEXUS CORP.
One Plexus Way
P.O. Box 156
Neenah, Wisconsin 54957-0156




4.05% Series A Senior Notes due June 15, 2025
4.22% Series B Senior Notes due June 15, 2028






June 15, 2018




TO EACH OF THE PURCHASERS LISTED IN
THE PURCHASER SCHEDULE HERETO:
Ladies and Gentlemen:
Plexus Corp., a Wisconsin corporation (the “Company”), agrees with each of the
Purchasers as follows:
SECTION 1.
AUTHORIZATION OF NOTES    .

The Company will authorize the issue and sale of (i) $100,000,000 aggregate
principal amount of its 4.05% Series A Senior Notes due June 15, 2025 (the
“Series A Notes”) and (ii) $50,000,000 aggregate principal amount of its 4.22%
Series B Senior Notes due June 15, 2028 (the “Series B Notes”; and together with
the Series A Notes, the “Notes”). The Series A Notes and Series B Notes shall be
substantially in the form set out in Schedule 1‑A and 1‑B, respectively.
References to “Series” of Notes shall refer to the Series A Notes or Series B
Notes, or all, as the context may require. Certain capitalized and other terms
used in this Agreement are defined in Schedule A and, for purposes of this
Agreement, the rules of construction set forth in Section 22.4 shall govern.
SECTION 2.
SALE AND PURCHASE OF NOTES     .

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in the Purchaser





--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


Schedule at the purchase price of 100% of the principal amount thereof. The
Purchasers’ obligations hereunder are several and not joint obligations and no
Purchaser shall have any liability to any Person for the performance or
non‑performance of any obligation by any other Purchaser hereunder.
SECTION 3.
CLOSING    .

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois, 60603, at 10:00 a.m., Chicago time, at a closing (the “Closing”) on
June 15, 2018 or on such other Business Day thereafter on or prior to June 30,
2018 as may be agreed upon by the Company and the Purchasers. At the Closing the
Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note of the Series so purchased (or such
greater number of Notes in denominations of at least $100,000 as such Purchaser
may request) dated the date of the Closing and registered in such Purchaser’s
name (or in the name of its nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to account number 5800443573 at Bank of America, 100 West
33rd Street, New York, New York, ABA number: 026009593. If at the Closing the
Company shall fail to tender such Notes to any Purchaser as provided above in
this Section 3, or any of the conditions specified in Section 4 shall not have
been fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure by
the Company to tender such Notes or any of the conditions specified in Section 4
not having been fulfilled to such Purchaser’s satisfaction.
SECTION 4.
CONDITIONS TO CLOSING    .

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
Section 4.1.    Representations and Warranties    .
(a)    Representations and Warranties of the Company. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing.
(b)    Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of the Subsidiary Guarantors in the Subsidiary
Guaranty shall be correct when made and at the time of the Closing.


-2-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


Section 4.2.    Performance; No Default    . The Company and each Subsidiary
Guarantor shall have performed and complied with all agreements and conditions
contained in this Agreement and the Subsidiary Guaranty required to be performed
or complied with by it prior to or at the Closing. Before and after giving
effect to the issue and sale of the Notes (and the application of the proceeds
thereof as contemplated by Section 5.14), no Default or Event of Default shall
have occurred and be continuing. Neither the Company nor any Subsidiary shall
have entered into any transaction since the date of the Investor Presentation
that would have been prohibited by Section 10 had such Section applied since
such date.
Section 4.3.    Compliance Certificates    .
(a)    Officer’s Certificate of the Company. The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of the Closing,
certifying that the conditions specified in Sections 4.1(a), 4.2 and 4.9 have
been fulfilled.
(b)    Secretary’s Certificate of the Company. The Company shall have delivered
to such Purchaser a certificate of its Secretary or Assistant Secretary, dated
the date of the Closing, certifying as to (i) the resolutions attached thereto
and other corporate proceedings relating to the authorization, execution and
delivery of the Notes and this Agreement and (ii) the Company’s organizational
documents as then in effect.
(c)    Officer’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser an Officer’s Certificate, dated
the Closing Date, certifying that the conditions specified in Sections 4.1(b),
4.2 and 4.9 have been fulfilled.
(d)    Secretary’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser a certificate, dated the
Closing Date, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Subsidiary Guaranty and (ii) such Subsidiary Guarantor’s organizational
documents as then in effect.
Section 4.4.    Opinions of Counsel    . Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a) from Quarles & Brady LLP, counsel for the Company, covering the
matters set forth in Schedule 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.


-3-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


Section 4.5.    Purchase Permitted By Applicable Law, Etc    . On the date of
the Closing such Purchaser’s purchase of Notes shall (a) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
Section 4.6.    Sale of Other Notes    . Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in the
Purchaser Schedule.
Section 4.7.    Payment of Special Counsel Fees    . Without limiting
Section 15.1, the Company shall have paid on or before the Closing the
reasonable fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to the Closing.
Section 4.8.    Private Placement Number    . A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for each Series of Notes.
Section 4.9.    Changes in Corporate Structure    . Neither the Company nor any
Subsidiary Guarantor shall have changed its jurisdiction of incorporation or
organization, or, except as reflected in Schedule 4.9, been a party to any
merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Section 5.5.
Section 4.10.    Subsidiary Guaranty    . The Subsidiary Guaranty shall have
been duly authorized, executed and delivered by each Subsidiary Guarantor, shall
constitute the legal, valid and binding contract and agreement of each
Subsidiary Guarantor and such Purchaser shall have received a true, correct and
complete copy thereof.
Section 4.11.    Funding Instructions    . At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
(the “Funding Instructions”) signed by a Responsible Officer on letterhead of
the Company providing (i) the name and address


-4-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


of the transferee bank, (ii) such transferee bank’s ABA number and (iii) the
account name and number into which the purchase price for the Notes is to be
deposited.
Section 4.12.    Proceedings and Documents    . All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.


SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY    .

The Company represents and warrants to each Purchaser that:
Section 5.1.    Organization; Power and Authority    . The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Notes
and to perform the provisions hereof and thereof.
Section 5.2.    Authorization, Etc    . This Agreement and the Notes have been
duly authorized by all necessary corporate action on the part of the Company,
and this Agreement constitutes, and upon execution and delivery thereof each
Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.3.    Disclosure    . The Company, through its agents, U.S. Bank
National Association and Merrill Lynch, Pierce, Fenner & Smith Incorporate and
U.S. Bancorp Investments, Inc., has delivered to each Purchaser a copy of a
Private Placement Investor Presentation, dated March 14, 2018 (the “Investor
Presentation”), relating to the transactions contemplated hereby.


-5-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


The Investor Presentation fairly describes, in all material respects, the
general nature of the business and principal properties of the Company and its
Subsidiaries. This Agreement, the Investor Presentation, the financial
statements listed in Schedule 5.5 and the documents, certificates or other
writings delivered to the Purchasers by or on behalf of the Company prior to
March 22, 2018 in connection with the transactions contemplated hereby and
identified in Schedule 5.3 (this Agreement, the Investor Presentation and such
documents, certificates or other writings and such financial statements
delivered to each Purchaser being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. Except
as disclosed in the Disclosure Documents, since September 30, 2017 there has
been no change in the financial condition, operations, business, properties or
prospects of the Company or any Subsidiary except changes that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no fact known to the Company that could reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the Disclosure Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates    . (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary,
the name thereof, the jurisdiction of its organization, the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary and whether such Subsidiary is a
Subsidiary Guarantor, (ii) the Company’s Affiliates, other than Subsidiaries,
and (iii) the Company’s directors and senior officers.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and non‑assessable
and are owned by the Company or another Subsidiary free and clear of any Lien
that is prohibited by this Agreement.
(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing (or equivalent status)
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation or other legal entity and, where applicable, is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing (or equivalent status) could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.


-6-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than this Agreement, any Material Credit Facility, and the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities    . The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5 pursuant to IntraLinks. All of such
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year‑end adjustments). The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc    . The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter, regulations or by‑laws, shareholders
agreement or any other agreement or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary or (iii) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company or any Subsidiary.
Section 5.7.    Governmental Authorizations, Etc    . No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders    .
(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by


-7-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


any Governmental Authority that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, any arbitrator
of any kind or any Governmental Authority or (iii) in violation of any
applicable law, ordinance, rule or regulation of any Governmental Authority
(including Environmental Laws, the USA PATRIOT Act or any of the other laws and
regulations that are referred to in Section 5.16), which default or violation
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Section 5.9.    Taxes    . The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which, individually or in the aggregate, is not Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no other tax or assessment that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
charges, accruals and reserves on the books of the Company and its Subsidiaries
in respect of U.S. federal, state or other taxes for all fiscal periods are
adequate. The U.S. federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) as described in footnote 6 to the
Company’s consolidated financial statements for the fiscal year ended September
30, 2017.
Section 5.10.    Title to Property; Leases    . The Company and its Subsidiaries
have good and marketable title (or a valid leasehold interest) to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after such date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.
Section 5.11.    Licenses, Permits, Etc    . (a) The Company and its
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service


-8-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.
(b)    To the best knowledge of the Company, no product or service of the
Company or any of its Subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person.
(c)    To the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Subsidiaries with respect
to any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any of its Subsidiaries.
Section 5.12.    Compliance with Employee Benefit Plans    . (a) The Company and
each ERISA Affiliate have operated and administered each Plan in compliance with
all applicable laws except for such instances of noncompliance as have not
resulted in and could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in section 3 of ERISA), and no event, transaction or condition
has occurred or exists that could, individually or in the aggregate, reasonably
be expected to result in the incurrence of any such liability by the Company or
any ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to any
such penalty or excise tax provisions under the Code or federal law or
section 4068 of ERISA or by the granting of a security interest in connection
with the amendment of a Plan, other than such liabilities or Liens as would not
be individually or in the aggregate Material.
(b)    Neither the Company nor any ERISA Affiliate maintains, contributes to or
is obligated to maintain or contribute to, or has, at any time within the past
six years, maintained, contributed to or been obligated to maintain or
contribute to, any Plan which is subject to Title IV of ERISA.
(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715‑60, without regard to liabilities attributable


-9-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


to continuation coverage mandated by section 4980B of the Code) of the Company
and its Subsidiaries is not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)‑(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
(f)    The Company and its Subsidiaries do not have any Non‑U.S. Plans.
Section 5.13.    Private Offering by the Company    . Neither the Company nor
anyone acting on its behalf has offered the Notes or any similar Securities for
sale to, or solicited any offer to buy the Notes or any similar Securities from,
or otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 5 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations    . The Company will apply
the proceeds of the sale of the Notes hereunder to refinance existing
Indebtedness. No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 5% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 5% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens.      (a) Except as
described therein, Schedule 5.15 sets forth a complete and correct list of all
outstanding Indebtedness of the Company and its Subsidiaries as of September 30,
2017 (including descriptions of the obligors and obligees, principal amounts
outstanding, and any Guaranty thereof), since which date there has been


-10-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


no Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of the Company or its Subsidiaries.
Neither the Company nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company or such Subsidiary and no event or condition exists
with respect to any Indebtedness of the Company or any Subsidiary that would
permit (or that with notice or the lapse of time, or both, would permit) one or
more Persons to cause such Indebtedness to become due and payable before its
stated maturity or before its regularly scheduled dates of payment.
(b)    Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that is
prohibited by this Agreement or to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien that is prohibited by this
Agreement.
(c)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or any other organizational document) which
limits the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company, except for this Agreement or as disclosed in
Schedule 5.15.
Section 5.16.    Foreign Assets Control Regulations, Etc    . (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.
(b)    Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti‑Money Laundering Laws or Anti‑Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti‑Money
Laundering Laws or Anti‑Corruption Laws.
(c)    No part of the proceeds from the sale of the Notes hereunder:
(i)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S.


-11-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


Economic Sanctions Laws or (C) otherwise in violation of any U.S. Economic
Sanctions Laws;
(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Money Laundering Laws; or
(iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Corruption Laws.
(d)    The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti‑Money Laundering Laws and
Anti‑Corruption Laws.
Section 5.17.    Status under Certain Statutes    . Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940,
the Public Utility Holding Company Act of 2005, the ICC Termination Act of 1995,
or the Federal Power Act.
Section 5.18.    Environmental Matters    . (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim
and no proceeding has been instituted asserting any claim against the Company or
any of its Subsidiaries or any of their respective real properties or other
assets now or formerly owned, leased or operated by any of them, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.
(b)    Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(c)    Neither the Company nor any Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.


-12-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


(d)    Neither the Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(e)    All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
Section 5.19.    Ranking of Obligations.     The Company’s payment obligations
under this Agreement and the Notes, and the payment obligations of any
Subsidiary Guarantor under its Subsidiary Guaranty, will at all times rank at
least pari passu, without preference or priority, with all other unsecured and
unsubordinated Indebtedness of the Company and such Subsidiary Guarantor, as
applicable.
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS    .

Section 6.1.    Purchase for Investment    . Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.
Section 6.2.    Source of Funds    . Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95‑60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate


-13-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


thereof as defined in PTE 95‑60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90‑1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91‑38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84‑14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this
clause (d);or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96‑23 (the “INHAM Exemption”)) managed by an “in‑house asset
manager” or


-14-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


“INHAM” (within the meaning of Part IV(a) of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
Section 6.3.    Investor Status    . Each Purchaser represents to the Company
that it is an institutional “accredited investor” as defined in Rule 501(a)(1),
(2), (3) or (7) promulgated under the Securities Act acting for its own account
(and not for the account of others) or as a fiduciary or agent for others (which
others are also “institutional accredited investors”) and was not organized for
the purpose of acquiring the Notes.
SECTION 7.
INFORMATION AS TO COMPANY    

Section 7.1.    Financial and Business Information    . The Company shall
deliver to each holder of a Note that is an Institutional Investor:
(a)    Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10‑Q (the “Form 10‑Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end


-15-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


of each quarterly fiscal period in each fiscal year of the Company (other than
the last quarterly fiscal period of each such fiscal year), duplicate copies of,
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year‑end
adjustments;
(b)    Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10‑K (the “Form 10‑K”) with the SEC regardless
of whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Company, duplicate copies of
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and


-16-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances;
(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice, proxy statement or similar
document sent by the Company or any Subsidiary (x) to its creditors under any
Material Credit Facility (excluding information sent to such creditors in the
ordinary course of administration of a credit facility, such as information
relating to pricing and borrowing availability) or (y) to its public Securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the Company or any
Subsidiary with the SEC and of all press releases and other statements made
available generally by the Company or any Subsidiary to the public concerning
developments that are Material;
(d)    Notice of Default or Event of Default — promptly, and in any event within
5 days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
(e)    Employee Benefits Matters — promptly, and in any event within 5 days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof;
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan;


-17-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
could reasonably be expected to have a Material Adverse Effect; or
(iv)    receipt of notice of the imposition of a Material financial penalty
(which for this purpose shall mean any tax, penalty or other liability, whether
by way of indemnity or otherwise) with respect to one or more Non‑U.S. Plans;
(f)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;    
(g)    Resignation or Replacement of Auditors — within 10 days following the
date on which the Company’s auditors resign or the Company elects to change
auditors, as the case may be, notification thereof, together with such further
information as the Required Holders may request; and
(h)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including actual
copies of the Company’s Form 10‑Q and Form 10‑K) or relating to the ability of
the Company to perform its obligations hereunder and under the Notes or the
ability of a Subsidiary Guarantor to perform its obligations under the
Subsidiary Guaranty as from time to time may be reasonably requested by any such
holder of a Note.
Section 7.2.    Officer’s Certificate    . Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer:
(a)    Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10 during the quarterly or annual
period covered by the financial statements then being furnished (including with
respect to each such provision that


-18-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


involves mathematical calculations, the information from such financial
statements that is required to perform such calculations) and detailed
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Section, and the calculation of the
amount, ratio or percentage then in existence. In the event that the Company or
any Subsidiary has made an election to measure any financial liability using
fair value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 22.2) as to the period
covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election;
(b)    Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto; and
(c)    Subsidiary Guarantors – setting forth a list of all Subsidiaries that are
Subsidiary Guarantors and certifying that each Subsidiary that is required to be
a Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary Guarantor, in
each case, as of the date of such certificate of Senior Financial Officer.
Section 7.3.    Visitation    . The Company shall permit the representatives of
each holder of a Note that is an Institutional Investor:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times during normal business hours and as often as may be reasonably
requested in writing; and


-19-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.
Section 7.4.    Electronic Delivery    . Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b), (c) or (g), and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements with
respect thereto:
(a)    such financial statements satisfying the requirements of Section 5.5 and
Sections 7.1(a) or (b) and related Officer’s Certificate satisfying the
requirements of Section 7.2 and any other information required under Section
7.1(c) are delivered to each holder of a Note by e‑mail at the e‑mail address
set forth in such holder’s Purchaser Schedule or as communicated from time to
time in a separate writing delivered to the Company;
(b)    the Company shall have timely filed such Form 10–Q, Form 10–K or Form
8-K, satisfying the requirements of Sections 7.1(a), (b) or (g), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at http://plexus.com as of the
date of this Agreement;
(c)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 and any other information required under
Section 7.1(c) are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each holder of Notes has free access; or
(d)    the Company shall have timely filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its home page on the internet or on IntraLinks or on any other similar website
to which each holder of Notes has free access;


-20-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that upon request of any
holder to receive paper copies of such forms, financial statements, other
information and Officer’s Certificates or to receive them by e‑mail, the Company
will promptly e‑mail them or deliver such paper copies, as the case may be, to
such holder.
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES    .

Section 8.1.    Maturity    . As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.
Section 8.2.    Optional Prepayments with Make‑Whole Amount    . The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than 5% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make‑Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 10 days and not
more than 60 days prior to the date fixed for such prepayment unless the Company
and the Required Holders agree to another time period pursuant to Section 17.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make‑Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make‑Whole Amount as of the specified
prepayment date.
Section 8.3.    Allocation of Partial Prepayments    . In the case of each
partial prepayment of the Notes pursuant to Section 8.2, the principal amount of
the Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.
Section 8.4.    Maturity; Surrender, Etc.         In the case of each prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such


-21-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


principal amount accrued to such date and the applicable Make‑Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make‑Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
Section 8.5.    Purchase of Notes    . The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes, or
(b) pursuant to an offer to purchase made by the Company or an Affiliate pro
rata to the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 15 days. If the holders of more than 35% of the
principal amount of the Notes then outstanding accept such offer, the Company
shall promptly notify the remaining holders of such fact and the expiration date
for the acceptance by holders of Notes of such offer shall be extended by the
number of days necessary to give each such remaining holder at least 5 Business
Days from its receipt of such notice to accept such offer. A failure by a holder
of Notes to respond to an offer to purchase made pursuant to subpart (b) of this
Section 8.5 shall be deemed to constitute a rejection of such offer by such
holder. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes.
Section 8.6.    Make‑Whole Amount    .
The term “Make‑Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make‑Whole Amount may in no event be less than
zero. For the purposes of determining the Make‑Whole Amount, the following terms
have the following meanings: “Called Principal” means, with respect to any Note,
the principal of such Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the


-22-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


same periodic basis as that on which interest on such Note is payable) equal to
the Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on‑the‑run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on‑the‑run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360‑day year comprised of twelve 30‑day months
and calculated to two decimal places, that will elapse between the


-23-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under such Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.    Payments Due on Non‑Business Days    . Anything in this
Agreement or the Notes to the contrary notwithstanding, (x) except as set forth
in clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (y) any payment of principal of or
Make‑Whole Amount on any Note (including principal due on the Maturity Date of
such Note) that is due on a date that is not a Business Day shall be made on the
next succeeding Business Day and shall include the additional days elapsed in
the computation of interest payable on such next succeeding Business Day.
Section 8.8.    Change of Control    . (a) Notice of Change of Control. The
Company will, within 15 Business Days after any Responsible Officer has
knowledge of the occurrence of any Change of Control, or, at the Company’s
option, prior to the occurrence of any Change of Control, give written notice of
such Change of Control to each holder of Notes (as determined as of the date of
such notice). Such notice shall contain and constitute an offer to prepay Notes
as described in subparagraph (b) of this Section 8.8 and shall be accompanied by
the certificate described in subparagraph (e) of this Section 8.8.
(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.8 shall be an offer to prepay, in accordance
with and subject to this Section 8.8, all, but not less than all, the Notes held
by each holder on a date (which shall be a Business Day) specified in such offer
(the “Proposed Prepayment Date”). The Proposed Prepayment Date shall be not less
than 20 Business Days and not more than 60 days after the date of such offer
unless any agreement to the contrary is reached among the Company and each
holder of the Notes (if the


-24-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be on the first Business Day on or after the 45th day
after the date of the written notice of such offer). The offer to prepay will,
if made prior to the date of consummation of the Change of Control, state that
the offer is conditioned on the Change of Control occurring on or prior to the
applicable Proposed Prepayment Date.
(c)    Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.8 by causing a written notice of such
acceptance or rejection to be delivered to the Company at least 10 days prior to
the Proposed Prepayment Date. A failure by a holder of Notes to respond to an
offer to prepay made pursuant to this Section 8.8, or to accept an offer as to
all of the Notes held by such holder, in each case on or before the 10th
Business Day preceding the Proposed Prepayment Date, shall be deemed to
constitute a rejection of such offer by such holder (in this case only, “holder”
in respect of any Note registered in the name of a nominee for a disclosed
beneficial owner shall mean such beneficial owner).
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to (but not including) the date of
prepayment and without any Make-Whole Amount. The prepayment shall be made on
the Proposed Prepayment Date.
(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.8; (iii) the principal amount of each Note offered to be prepaid; (iv)
the interest that would be due on each Note offered to be prepaid, accrued to
(but not including) the Proposed Prepayment Date; and (v) in reasonable detail,
the nature and date of the transaction that constitutes or may constitute a
Change of Control.
SECTION 9.
AFFIRMATIVE COVENANTS.    

The Company covenants that so long as any of the Notes are outstanding:
Section 9.1.    Compliance with Laws    . Without limiting Section 10.4, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
(including ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16) and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non‑compliance with such


-25-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


laws, ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 9.2.    Insurance    . The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co‑insurance and self‑insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
Section 9.3.    Maintenance of Properties    . The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section 9.3 shall not prevent the Company or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims    . The Company will, and will
cause each of its Subsidiaries to, file all tax returns required to be filed in
any jurisdiction and to pay and discharge all taxes shown to be due and payable
on such returns and all other taxes, assessments, governmental charges, or
levies imposed on them or any of their properties, assets, income or franchises,
to the extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc    . Subject to Section 10.2, the
Company will at all times preserve and keep its corporate existence in full
force and effect. Subject to Sections 10.2 and 10.3, the Company will at all
times preserve and keep in full force and effect the corporate existence of each
of its Subsidiaries (unless merged into the Company or a Wholly‑Owned
Subsidiary) and all rights and franchises of the Company and its Subsidiaries
unless, in the good


-26-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


faith judgment of the Company, the termination of or failure to preserve and
keep in full force and effect such corporate existence, right or franchise could
not, individually or in the aggregate, have a Material Adverse Effect.
Section 9.6.    Books and Records    . The Company will, and will cause each of
its Subsidiaries to, maintain proper books of record and account in conformity
with GAAP and all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Company or such Subsidiary, as the
case may be. The Company will, and will cause each of its Subsidiaries to, keep
books, records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company and its Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Subsidiaries to, continue to maintain such
system.
Section 9.7.    Subsidiary Guarantors    . (a) The Company will cause each of
its Subsidiaries that guarantees or otherwise becomes liable at any time,
whether as a borrower or an additional or co‑borrower or otherwise, for or in
respect of any Indebtedness under any Material Credit Facility to concurrently
therewith:
(i)    enter into an agreement in form and substance satisfactory to the
Required Holders providing for the guaranty by such Subsidiary, on a joint and
several basis with all other such Subsidiaries, of (x) the prompt payment in
full when due of all amounts payable by the Company pursuant to the Notes
(whether for principal, interest, Make‑Whole Amount or otherwise) and this
Agreement, including all indemnities, fees and expenses payable by the Company
thereunder and (y) the prompt, full and faithful performance, observance and
discharge by the Company of each and every covenant, agreement, undertaking and
provision required pursuant to the Notes or this Agreement to be performed,
observed or discharged by it (a “Subsidiary Guaranty”); and
(ii)    deliver the following to each holder of a Note:
(A)    an executed counterpart of such Subsidiary Guaranty;
(B)    a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6 and 5.7 of this Agreement (but with respect to such Subsidiary and
such Subsidiary Guaranty rather than the Company);


-27-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


(C)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and, where applicable, good
standing of such Subsidiary and the due authorization by all requisite action on
the part of such Subsidiary of the execution and delivery of such Subsidiary
Guaranty and the performance by such Subsidiary of its obligations thereunder;
and
(D)    an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guaranty
as the Required Holders may reasonably request.
(b)    At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor may be discharged from all of its obligations
and liabilities under its Subsidiary Guaranty and shall be automatically
released from its obligations thereunder without the need for the execution or
delivery of any other document by the holders, provided that (i) if such
Subsidiary Guarantor is a guarantor or is otherwise liable for or in respect of
any Material Credit Facility, then such Subsidiary Guarantor has been released
and discharged (or will be released and discharged concurrently with the release
of such Subsidiary Guarantor under its Subsidiary Guaranty) under such Material
Credit Facility, (ii) at the time of, and after giving effect to, such release
and discharge, no Default or Event of Default shall be existing, (iii) no amount
is then due and payable under such Subsidiary Guaranty, (iv) if in connection
with such Subsidiary Guarantor being released and discharged under any Material
Credit Facility, any fee or other form of consideration is given to any holder
of Indebtedness under such Material Credit Facility for such release, the
holders of the Notes shall receive equivalent consideration substantially
concurrently therewith and (v) each holder shall have received a certificate of
a Responsible Officer certifying as to the matters set forth in
clauses (i) through (iv). In the event of any such release, for purposes of
Section 10.7, all Indebtedness of such Subsidiary shall be deemed to have been
incurred concurrently with such release.
Section 9.8.    Priority of Obligations    . The Company will ensure that its
payment obligations under this Agreement and the Notes, and the payment
obligations of any Subsidiary Guarantor under its Subsidiary Guaranty, will at
all times rank at least pari passu, without preference or priority, with all
other unsecured and unsubordinated Indebtedness of the Company and such
Subsidiary Guarantor, as applicable, in each case except for obligations
mandatorily preferred by law applying to companies generally.
SECTION 10.
NEGATIVE COVENANTS.    

The Company covenants that so long as any of the Notes are outstanding:


-28-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


Section 10.1.    Transactions with Affiliates    . The Company will not, and
will not permit any Subsidiary to, enter into directly or indirectly any
transaction or group of related transactions (including the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or another Subsidiary), except in the
ordinary course and pursuant to the reasonable requirements of the Company’s or
such Subsidiary’s business and upon fair and reasonable terms no less favorable
to the Company or such Subsidiary than would be obtainable in a comparable
arm’s‑length transaction with a Person not an Affiliate.
Section 10.2.    Merger, Consolidation, Etc    . The Company will not, and will
not permit any Subsidiary to, consolidate with or merge with any other Person or
convey, transfer or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person unless:
(a)    in the case of any such transaction involving the Company, the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of the Company as an entirety, as the case may be, shall be a solvent
corporation or limited liability company organized and existing under the laws
of the United States or any state thereof (including the District of Columbia),
and, if the Company is not such corporation or limited liability company,
(i) such corporation or limited liability company shall have executed and
delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (ii) such corporation or limited liability company shall have
caused to be delivered to each holder of any Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;
(b)    in the case of any such transaction involving a Subsidiary, the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of such Subsidiary as an entirety, as the case may be, shall be (1) the Company
or another Subsidiary (and such surviving Subsidiary shall be a Subsidiary
Guarantor in the case such transaction involved a Subsidiary Guarantor, unless
its obligations under its Subsidiary Guaranty were released in accordance with
Section 9.7(b)), or (2) any other Person so long as the transaction is treated
as a disposition of all of the assets of such Subsidiary for purposes of
Section 10.3 and, based on such characterization, would be permitted pursuant to
Section 10.3;




-29-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


(c)    each Subsidiary Guarantor under any Subsidiary Guaranty that is
outstanding at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and
(d)    immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company or such Subsidiary Guarantor, as the case may be, or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2, from its liability under (x) this
Agreement or the Notes (in the case of the Company) or (y) the Subsidiary
Guaranty (in the case of any Subsidiary Guarantor), unless, in the case of the
conveyance, transfer or lease of substantially all of the assets of a Subsidiary
Guarantor, such Subsidiary Guarantor is released from its Subsidiary Guaranty in
accordance with Section 9.7(b) in connection with or immediately following such
conveyance, transfer or lease.
Section 10.3.    Sale of Assets    . The Company will not and will not permit
any Subsidiary to, sell, lease or otherwise dispose of any Substantial Part (as
defined below) of the assets of the Company and its Subsidiaries; provided,
however, that the Company or any Subsidiary may sell, lease or otherwise dispose
of assets constituting a Substantial Part of the assets of the Company and its
Subsidiaries if such assets are sold in an arm’s length transaction and, at such
time and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and an amount equal to the net cash proceeds received
from such sale, lease or other disposition of that portion of such assets that
exceeds the definition of Substantial Part (but not less than that portion of
such assets that exceeds the definition of Substantial Part) shall be used
within 365 days of such sale, lease or disposition, in any combination:
(1)    to acquire productive assets used or useful in carrying on the business
of the Company and its Subsidiaries; and/or
(2)    to prepay or retire Senior Indebtedness of the Company and its
Subsidiaries (other than Indebtedness owing to the Company or any Affiliate),
provided that (i) the Company shall offer to prepay each outstanding Note in a
principal amount which equals the Ratable Portion for such Note, and (ii) any
such prepayment of the Notes shall be made at 100% of the principal amount of
such Note offered to be prepaid, together with accrued interest thereon to (but
not including) the date of such prepayment, but without the payment


-30-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


of the Make-Whole Amount or other premium. Any offer of prepayment of the Notes
pursuant to this Section 10.3 shall be given to each holder of the Notes by
written notice that shall be delivered not less than 20 days and not more than
60 days prior to the proposed prepayment date. Each such notice shall state that
it is given pursuant to this Section 10.3 and that the offer set forth in such
notice must be accepted by such holder in writing and shall also set forth
(i) the prepayment date (which shall be a Business Day), (ii) a description of
the circumstances which give rise to the proposed prepayment, (iii) that such
offer is being made pursuant to this Section 10.3, and (iv) a calculation of the
Ratable Portion for such holder’s Notes. Each holder of the Notes which desires
to have its Notes prepaid shall notify the Company in writing delivered not less
than seven Business Days prior to the proposed prepayment date of its acceptance
of such offer of prepayment. A failure by a holder of Notes to respond to an
offer to prepay made pursuant to this Section 10.3, or to accept an offer as to
all of the Notes held by such holder subject to such offer, in each case on or
before the 7th Business Day preceding the proposed prepayment date, shall be
deemed to constitute a rejection of such offer by such holder. Prepayment of
Notes pursuant to this Section 10.3 shall be made in accordance with Section 8.2
(but without payment of the Make-Whole Amount).
As used in this Section 10.3, a sale, lease or other disposition of assets shall
be deemed to be a “Substantial Part” of the assets of the Company and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries during the same fiscal year, exceeds 10% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal year
immediately preceding such sale, lease or other disposition; provided that there
shall be excluded from any determination of a “Substantial Part” (i) any sale,
lease, transfer or disposition of assets in the ordinary course of business of
the Company and its Subsidiaries, (ii) the sale, lease or transfer of property
or assets between and among the Company and its Subsidiaries, (iii) any sale,
transfer or disposition of property acquired by the Company or any Subsidiary
after the date of this Agreement to any Person within 365 days following the
acquisition or construction of such property by the Company or any Subsidiary if
the Company or a Subsidiary shall concurrently with such sale or transfer, lease
such property, as lessee, and (iv) any transfer of an interest in accounts or
notes receivable and related assets as part of any Permitted Factoring
Transaction and any Qualified Receivables Transaction; provided, during each
fiscal quarter after the Company and/or its Subsidiaries enters into a Qualified
Receivables Transaction, the Receivables Transaction Attributed Indebtedness
incurred with respect to Permitted Factoring Transactions shall not exceed
$25,000,000.
Section 10.4.    Line of Business    . The Company will not and will not permit
any Subsidiary to engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially


-31-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


changed from the general nature of the business in which the Company and its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement as
described in the Investor Presentation.
Section 10.5.    Economic Sanctions, Etc    . The Company will not, and will not
permit any Controlled Entity to (a) become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or
(b) directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder or any affiliate of such holder to be in
violation of, or subject to sanctions under, any law or regulation applicable to
such holder, or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws.
Section 10.6.    Liens    . The Company will not and will not permit any of its
Subsidiaries to directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including any document or instrument in respect of
goods or accounts receivable) of the Company or any such Subsidiary, whether now
owned or held or hereafter acquired, or any income or profits therefrom, or
assign or otherwise convey any right to receive income or profits, except:
(a)    Liens for taxes, assessments or governmental charges or levies on its
property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books,
(b)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books,
(c)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation,
(d)    Easements, rights‑of‑way, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Company or its Subsidiaries,


-32-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


(e)    Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set‑off or similar rights and remedies as
to deposit accounts, securities accounts or other funds maintained with a
creditor depository institution; provided that (i) such account is not a
dedicated cash collateral account and is not subject to restriction against
access by Company or a Subsidiary in excess of those set forth by regulations
promulgated by the Board of Governors of the Federal Reserve, and (ii) such
account is not intended by the Company or any Subsidiary to provide collateral
to the depository institution,
(f)    Liens existing on the date hereof and described in Schedule 10.6,
(g)    Liens on equipment of the Company or any Subsidiary incurred solely to
finance the purchase price of such property not in excess of the greater of
(a) $150,000,000 or (b) 15% of Consolidated Net Worth, provided that no such
Lien shall extend to or cover other property of the Company or such Subsidiary
other than the respective property so acquired, and the principal amount of
Indebtedness secured by any such Lien shall at no time exceed the purchase price
of such property,
(h)    Any interest or title of a lessor under any operating lease,
(i)    Liens in the nature of licenses that arise in the ordinary course of
business and consistent with past practice and not securing Indebtedness,
(j)    Liens incurred in connection with any transfer of an interest in accounts
or notes receivable or related assets as part of a Permitted Factoring
Transaction or Qualified Receivables Transaction, in each case, provided, that
during each fiscal quarter after the Company and/or its Subsidiaries enters into
a Qualified Receivables Transaction, the Receivables Transaction Attributed
Indebtedness incurred with respect to Permitted Factoring Transactions shall not
exceed $10,000,000,
(k)    Any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced, provided, however, the principal amount so secured shall
not be increased, and
(l)    other Liens securing Indebtedness of the Company or any Subsidiary not
otherwise permitted by clauses (a) through (k), provided that such Indebtedness
shall not at any time exceed the limitations set forth in Section 10.7(b) or
(c), provided, further, that notwithstanding the foregoing, the Company shall
not, and shall not permit any of its


-33-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


Subsidiaries to, secure pursuant to this Section 10.6(l) any Indebtedness
outstanding under or pursuant to any Material Credit Facility unless and until
the Notes (and any guaranty delivered in connection therewith) shall
concurrently be secured equally and ratably with such Indebtedness pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form, including an intercreditor agreement and opinions of counsel to the
Company and/or any such Subsidiary, as the case may be, from counsel that is
reasonably acceptable to the Required Holders.
Section 10.7.    Financial Covenants    .
(a)    Interest Coverage Ratio. The Company will not permit the ratio,
determined as of the end of each of its fiscal quarters for the then
most‑recently ended four (4) fiscal quarters, of (i) Consolidated EBIT to
(ii) Consolidated Interest Expense to be less than 3.00 to 1.00; provided,
however, that if any Material Credit Facility contains a covenant requiring the
maintenance of a minimum interest coverage ratio that is more favorable to the
lender(s) or holders under such Material Credit Facility or is more onerous to
the Company or any Subsidiary (the “Most Favored Interest Coverage Ratio”) than
the requirements of this Section 10.7(a), the provisions of such Most Favored
Interest Coverage Ratio shall be incorporated by reference into this Agreement,
mutatis mutandis, as if set forth fully herein, effective as of the date when
such Most Favored Interest Coverage Ratio shall have become effective under such
Material Credit Facility (with such modifications thereof as may be necessary to
give the holders of Notes substantially the same benefits and protections as
lenders or holders under such Material Credit Facility) without any further
action on the part of such Company or Subsidiary or any other Person being
required.
(b)    Leverage Ratio. The Company will not permit the ratio, determined as of
the end of each of its fiscal quarters, of (i) Consolidated Total Indebtedness
to (ii) Consolidated EBITDA for the then most‑recently ended four (4) fiscal
quarters to be greater than 3.50 to 1.00; provided, however, that if any
Material Credit Facility contains a covenant requiring the maintenance of a
maximum Leverage Ratio that is more favorable to the lender(s) or holders under
such Material Credit Facility or is more onerous to the Company or any
Subsidiary (the “Most Favored Leverage Ratio”) than the requirements of this
Section 10.7(b), the provisions of such Most Favored Leverage Ratio shall be
incorporated by reference into this Agreement, mutatis mutandis, as if set forth
fully herein, effective as of the date when such Most Favored Leverage Ratio
shall have become effective under such Material Credit Facility (with such
modifications thereof as may be necessary to give the holders of Notes
substantially the same benefits and protections as lenders or holders under such
Material Credit Facility) without any further action on the part of such Company
or Subsidiary or any other Person being required.


-34-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


(c)    Priority Debt. The Company will not at any time permit Priority Debt to
exceed 15% of Consolidated Net Worth (Consolidated Net Worth to be determined as
of the end of the immediately preceding fiscal quarter).
Section 10.8.    Dividends and Certain Other Restricted Payments    . The
Company shall not, nor shall it permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests or (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its capital stock or
other equity interests or any warrants, options, or similar instruments to
acquire the same; provided, however, that the foregoing shall not operate to
prevent (i) the declaration or payment of dividends or distributions by any
Subsidiary to the Company or another Subsidiary or (ii) the declaration or
payment of dividends or distributions on its capital stock or other equity
interests by the Company, or the purchase, redemption or other acquisition by
the Company of its capital stock or other equity interests or any warrants,
options or similar instruments to acquire the same, provided that no Default or
Event of Default exists or would be caused thereby.
Section 10.9.    No Restrictions    . Except as provided herein or in the Bank
Credit Agreement, the Company shall not, nor shall it permit any Subsidiary to,
directly or indirectly create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of the Company or any Subsidiary to: (a) pay dividends or make any other
distribution on any Subsidiary’s capital stock or other equity interests owned
by the Company or any other Subsidiary, (b) pay any indebtedness owed to the
Company or any other Subsidiary, (c) make loans or advances to the Company or
any other Subsidiary, (d) transfer any of its property to the Company or any
other Subsidiary or (e) guarantee the Indebtedness under the Notes and this
Agreement to the holders of the Notes as required by this Agreement.
SECTION 11.
EVENTS OF DEFAULT    .

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make‑Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or


-35-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


(c)    the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.2, 10.3, 10.6 and 10.7; or
(d)    the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or
(e)    (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or
(f)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make‑whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $25,000,000 (or its equivalent in the
relevant currency of payment) beyond any period of grace provided with respect
thereto, or (ii) the Company or any Subsidiary is in default in the performance
of or compliance with any term of any evidence of any Indebtedness in an
aggregate outstanding principal amount of at least $25,000,000 (or its
equivalent in the relevant currency of payment) or of any mortgage, indenture or
other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled to declare such Indebtedness
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), (x) the Company or any Subsidiary has become obligated to purchase
or repay Indebtedness before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $25,000,000 (or its equivalent in the relevant currency of payment), or
(y) one or more Persons have the right to require the Company or any Subsidiary
so to purchase or repay such Indebtedness; or


-36-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


(g)    the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of its Subsidiaries,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding‑up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or
(i)    any event occurs with respect to the Company or any Subsidiary which
under the laws of any jurisdiction is analogous to any of the events described
in Section 11(g) or Section 11(h), provided that the applicable grace period, if
any, which shall apply shall be the one applicable to the relevant proceeding
which most closely corresponds to the proceeding described in Section 11(g) or
Section 11(h); or
(j)    one or more final judgments or orders for the payment of money
aggregating in excess of $25,000,000 (or its equivalent in the relevant currency
of payment) (except to the extent fully covered by insurance pursuant to which
the insurer has accepted liability therefor in writing), including any such
final order enforcing a binding arbitration decision, are rendered against one
or more of the Company and its Subsidiaries and which judgments are not, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or
(k)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate


-37-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


or appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) there is any “amount of unfunded benefit liabilities” (within
the meaning of section 4001(a)(18) of ERISA) under one or more Plans, determined
in accordance with Title IV of ERISA, (iv) the aggregate present value of
accrued benefit liabilities under all funded Non‑U.S. Plans exceeds the
aggregate current value of the assets of such Non‑U.S. Plans allocable to such
liabilities, (v) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (vi) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, (vii) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post‑employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder,
(viii) the Company or any Subsidiary fails to administer or maintain a Non‑U.S.
Plan in compliance with the requirements of any and all applicable laws,
statutes, rules, regulations or court orders or any Non‑U.S. Plan is
involuntarily terminated or wound up, or (ix) the Company or any Subsidiary
becomes subject to the imposition of a financial penalty (which for this purpose
shall mean any tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more Non‑U.S. Plans; and any such event or
events described in clauses (i) through (ix) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(k), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA; or
(l)    any Subsidiary Guaranty shall cease to be in full force and effect, any
Subsidiary Guarantor or any Person acting on behalf of any Subsidiary Guarantor
shall contest in any manner the validity, binding nature or enforceability of
any Subsidiary Guaranty, or the obligations of any Subsidiary Guarantor under
any Subsidiary Guaranty are not or cease to be legal, valid, binding and
enforceable in accordance with the terms of such Subsidiary Guaranty.
SECTION 12.
REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration    . (a) If an Event of Default with respect to
the Company described in Section 11(g), (h) or (i) (other than an Event of
Default described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.


-38-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the applicable Default Rate) and
(y) the Make‑Whole Amount determined in respect of such principal amount, shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make‑Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies    . If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or Subsidiary Guaranty, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
Section 12.3.    Rescission    . At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the Required Holders, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make‑Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make‑Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the applicable Default Rate, (b) neither the Company nor any other
Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than non‑payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant


-39-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


to Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc    . No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any Subsidiary Guaranty or any Note upon any
holder thereof shall be exclusive of any other right, power or remedy referred
to herein or therein or now or hereafter available at law, in equity, by statute
or otherwise. Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including reasonable
attorneys’ fees, expenses and disbursements.
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES    .

Section 13.1.    Registration of Notes    . The Company shall keep or cause to
be kept at its principal executive office a register for the registration and
registration of transfers of Notes. The name and address of each holder of one
or more Notes, each transfer thereof and the name and address of each transferee
of one or more Notes shall be registered in such register. If any holder of one
or more Notes is a nominee, then (a) the name and address of the beneficial
owner of such Note or Notes shall also be registered in such register as an
owner and holder thereof and (b) at any such beneficial owner’s option, either
such beneficial owner or its nominee may execute any amendment, waiver or
consent pursuant to this Agreement. Prior to due presentment for registration of
transfer, the Person in whose name any Note shall be registered shall be deemed
and treated as the owner and holder thereof for all purposes hereof, and the
Company shall not be affected by any notice or knowledge to the contrary. The
Company shall give to any holder of a Note that is an Institutional Investor
promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered holders of Notes.
Section 13.2.    Transfer and Exchange of Notes    . Upon surrender of any Note
to the Company at the address and to the attention of the designated officer
(all as specified in Section 18(iii)), for registration of transfer or exchange
(and in the case of a surrender for registration of transfer accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes of the same Series (as requested by


-40-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


the holder thereof) in exchange therefor, in an aggregate principal amount equal
to the unpaid principal amount of the surrendered Note. Each such new Note shall
be payable to such Person as such holder may request and shall be substantially
in the form of Schedule 1‑A or 1‑B, as applicable. Each such new Note shall be
dated and bear interest from the date to which interest shall have been paid on
the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes of a Series, one Note of
such Series may be in a denomination of less than $100,000. Any transferee, by
its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.
Section 13.3.    Replacement of Notes    . Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same Series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.
SECTION 14.
PAYMENTS ON NOTES    .

Section 14.1.    Place of Payment    . Subject to Section 14.2, payments of
principal, Make‑Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Bank of
America, N.A., in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the


-41-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


Notes so long as such place of payment shall be either the principal office of
the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.
Section 14.2.    Payment by Wire Transfer    . So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make‑Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in the Purchaser
Schedule, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.
Section 14.3.    FATCA Information    . By acceptance of any Note, the holder of
such Note agrees that such holder will with reasonable promptness duly complete
and deliver to the Company, or to such other Person as may be reasonably
requested by the Company, from time to time (a) in the case of any such holder
that is a United States Person, such holder’s United States tax identification
number or other Forms reasonably requested by the Company necessary to establish
such holder’s status as a United States Person under FATCA and as may otherwise
be necessary for the Company to comply with its obligations under FATCA and
(b) in the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by
section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be necessary for the Company to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder. Nothing in this Section 14.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Company is required to obtain such information under FATCA and, in
such event, the Company shall treat any such information it receives as
confidential.
SECTION 15.
EXPENSES, ETC    .



-42-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Subsidiary Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective), including: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, any Subsidiary Guaranty or
the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, any Subsidiary
Guaranty or the Notes, or by reason of being a holder of any Note, (b) the costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Company or any Subsidiary or in connection
with any work‑out or restructuring of the transactions contemplated hereby and
by the Notes and any Subsidiary Guaranty and (c) the costs and expenses incurred
in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO provided, that such costs and
expenses under this clause (c) shall not exceed $5,000. If required by the NAIC,
the Company shall obtain and maintain at its own cost and expense a Legal Entity
Identifier (LEI).
The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable, documented and out-of-pocket attorneys’ fees and expenses) or
obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Company.
Section 15.2.    Certain Taxes    . The Company agrees to pay all stamp,
documentary or similar taxes or fees which may be payable in respect of the
execution and delivery or the enforcement of this Agreement or any Subsidiary
Guaranty or the execution and delivery (but not the transfer) or the enforcement
of any of the Notes in the United States or any other jurisdiction where the
Company or any Subsidiary Guarantor has assets or of any amendment of, or waiver
or consent under or with respect to, this Agreement or any Subsidiary Guaranty
or of any of the Notes, and to pay any value added tax due and payable in
respect of reimbursement of costs and expenses by the Company pursuant to this
Section 15, and will save each holder of a Note to the extent permitted by
applicable law harmless against any loss or liability resulting from nonpayment
or delay in payment of any such tax or fee required to be paid by the Company
hereunder.


-43-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


Section 15.3.    Survival    . The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, any Subsidiary Guaranty
or the Notes, and the termination of this Agreement.
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT    .

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
SECTION 17.
AMENDMENT AND WAIVER    .

Section 17.1.    Requirements    . This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and
(b)     no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make‑Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2), 11(a), 11(b), 12, 17 or 20.
Section 17.2.    Solicitation of Holders of Notes    .


-44-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


(a)    Solicitation. The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or any Subsidiary Guaranty. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or any Subsidiary Guaranty to each holder
of a Note promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by such holder of any waiver or amendment of any of the terms and provisions
hereof or of any Subsidiary Guaranty or any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of a Note even
if such holder did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to (i) the Company, (ii) any Subsidiary or
any other Affiliate or (iii) any other Person in connection with, or in
anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates in each case in connection
with such consent, shall be void and of no force or effect except solely as to
such holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.
Section 17.3.    Binding Effect, Etc    . Any amendment or waiver consented to
as provided in this Section 17 or any Subsidiary Guaranty applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of a Note and no delay in exercising
any rights hereunder or under any Note or Subsidiary Guaranty shall operate as a
waiver of any rights of any holder of such Note.


-45-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


Section 17.4.    Notes Held by Company, Etc    . Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.
SECTION 18.
NOTICES    .

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(charges prepaid). Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in the Purchaser Schedule, or at such
other address as such Purchaser or nominee shall have specified to the Company
in writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Treasurer, with a copy to the General
Counsel, or at such other address as the Company shall have specified to the
holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19.
REPRODUCTION OF DOCUMENTS    .

This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in


-46-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
SECTION 20.
CONFIDENTIAL INFORMATION    .

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified, or clear from the context,
when received by such Purchaser as being confidential information of the Company
or such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf,
(c) otherwise becomes known to such Purchaser other than through disclosure by
the Company or any Subsidiary or (d) constitutes financial statements delivered
to such Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
its own confidential information or confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (i) its directors, officers, employees,
agents, attorneys, trustees and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), (ii) its auditors, financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by this Section 20),
(v) any Person from which it offers to purchase any Security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the


-47-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or any Subsidiary Guaranty. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.
SECTION 21.
SUBSTITUTION OF PURCHASER    .

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
SECTION 22.
MISCELLANEOUS    .

Section 22.1.    Successors and Assigns    . All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so


-48-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


expressed or not, except that, subject to Section 10.2, the Company may not
assign or otherwise transfer any of its rights or obligations hereunder or under
the Notes without the prior written consent of each holder. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto and their respective successors and assigns
permitted hereby) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
Section 22.2.    Accounting Terms    . Except as provided to the contrary
herein, all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.5, except that any calculation or determination which is to be made on
a consolidated basis shall be made for the Company and all of its Subsidiaries,
including those Subsidiaries, if any, which are unconsolidated on the Company’s
audited financial statements; provided, however that, notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification Section 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Company or any
of its Subsidiaries at “fair value,” as defined therein, or (ii) any treatment
of Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Codification Subtopic 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in this
Agreement, and the Company or the Required Holders shall so request, the Company
and the Required Holders shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Holders), provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein and the Company shall provide to the
holders of Notes reconciliation statements showing the difference in such
calculation, together with the delivery of monthly, quarterly and annual
financial statements required hereunder. Notwithstanding anything to the
contrary contained in this Section 22.2 or in the definition of “Capitalized
Lease,” in the event of an accounting change requiring all leases to be
capitalized, only those leases (assuming for purposes hereof that such leases
were in existence on the date hereof) that would constitute Capitalized Leases
(including leases that are classified as “Financing Leases” for purposes of
GAAP) in conformity with GAAP on the date hereof shall be considered Capitalized
Leases as of the date such change is applied hereunder, and all calculations and
deliverables under this Agreement shall be made or delivered, as applicable, in
accordance therewith; provided, for the avoidance of doubt, that all leases
entered into after the date such change is applied hereunder shall be
capitalized.


-49-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


Section 22.3.    Severability    . Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.4.    Construction, Etc    . Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.
Section 22.5.    Counterparts    . This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument. Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto.
Section 22.6.    Governing Law    . This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of Illinois excluding choice‑of‑law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.


-50-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial    . (a) The
Company irrevocably submits to the non‑exclusive jurisdiction of any Illinois
state or federal court sitting in Cook County, Illinois, over any suit, action
or proceeding arising out of or relating to this Agreement or the Notes. To the
fullest extent permitted by applicable law, the Company irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.
(b)    The Company agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 22.7(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of Illinois (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.
(c)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered, certified, priority or
express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 18 or at such other address of which such holder shall then
have been notified pursuant to said Section. The Company agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
(d)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(e)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.


* * * * *


-51-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement


If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.




 
 
 
 
 
Very truly yours,
 
 
 
 
 
PLEXUS CORP.
 
 
 
 
 
 
 
By:
/s/ Patrick J. Jermain
 
 
Name: Patrick J. Jermain
 
 
Title: Senior Vice President and Chief
 
 
Financial Officer
 
 
 





-52-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement




Accepted as of the date first written above
 
TEACHERS INSURANCE AND ANNUITY
 
 
ASSOCIATION OF AMERICA
 
 
 
 
By:
Nuveen Alternatives Advisors LLC,
 
 
its investment manager
 
 
 
 
By:
/s/ Laura M. Parrott
 
 
Name: Laura M. Parrott
 
 
Title: Managing Director
 
 
 
 
 
 





-53-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement




Accepted as of the date first written above
 
METROPOLITAN LIFE INSURANCE COMPANY
 
By:
MetLife Investment Advisors, LLC, Its
 
 
Investment Manager
 
 
 
 
By:
/s/ John A. Wills
 
 
Name: John A. Wills
 
 
Title: Senior Vice President and Managing
 
 
Director
 
 
 
 
METLIFE INSURANCE K.K.
 
By:
MetLife Investment Advisors, LLC, Its
 
 
Investment Manager
 
 
 
 
By:
/s/ John A. Wills
 
 
Name: John A. Wills
 
 
Title: Senior Vice President and Managing
 
 
Director
 
 
 
 
BRIGHTHOUSE LIFE INSURANCE COMPANY
 
By:
MetLife Investment Advisors, LLC, Its
 
 
Investment Manager
 
 
 
 
BRIGHTHOUSE LIFE INSURANCE COMPANY of NY
 
By:
MetLife Investment Advisors, LLC, Its
 
 
Investment Manager
 
 
 
 
By:
/s/ Judith A. Gulotta
 
 
Name: Judith A. Gulotta
 
 
Title: Managing Director
 
 
 
 
TRANSATLANTIC REINSURANCE COMPANY
 
By:
MetLife Investment Advisors, LLC, Its
 
 
Investment Manager
 
 
 
 
By:
/s/ Frank O. Monfalcone
 
 
Name: Frank O. Monfalcone
 
 
Title: Managing Director







-54-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement




Accepted as of the date first written above
 
ZURICH AMERICAN INSURANCE COMPANY
 
By:
MetLife Investment Advisors, LLC, Its
 
 
Investment Manager
 
 
 
 
By:
/s/ Judith A. Gulotta
 
 
Name: Judith A. Gulotta
 
 
Title: Managing Director
 
 
 
 
PENSION AND SAVINGS COMMITTEE,
 
On Behalf of The Zurich American Insurance
 
 
Company Master Retirement Trust
 
By:
MetLife Investment Advisors, LLC, Its
 
 
Investment Manager
 
 
 
 
By:
/s/ Judith A. Gulotta
 
 
Name: Judith A. Gulotta
 
 
Title: Managing Director
 
 
 
 
RSUI INDEMNITY COMPANY
 
By:
MetLife Investment Advisors, LLC, Its
 
 
Investment Manager
 
 
 
 
By:
/s/ Frank O. Monfalcone
 
 
Name: Frank O. Monfalcone
 
 
Title: Managing Director
 
 
 





-55-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement




Accepted as of the date first written above
 
PENSIONSKASSE DES BUNDES PUBLICA
 
By:
MetLife Investment Management Limited,
 
 
as Investment Manager
 
 
 
 
By:
/s/ Jason Rothenberg
 
 
Name: Jason Rothenberg
 
 
Title: Managing Director
 
 
 
 
 
 





-56-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement




Accepted as of the date first written above
 
PRUDENTIAL RETIREMENT INSURANCE
 
 
AND ANNUITY COMPANY
 
By:
PGIM, Inc. (as Investment Manager)
 
 
 
 
By:
/s/ Jason Boe
 
 
Name: Jason Boe
 
 
Title: Vice President
 
 
 
 
FARMERS INSURANCE EXCHANGE
 
MID CENTURY INSURANCE COMPANY
 
ZURICH AMERICAN LIFE INSURANCE COMPANY
 
By:
Prudential Private Placement Investors, L.P.
 
 
(as Investment Advisor)
 
 
 
 
 
Prudential Private Placement Investors, Inc.
 
 
(as its General Partner)
 
 
 
 
By:
/s/ Jason Boe
 
 
Name: Jason Boe
 
 
Title: Vice President
 
 
 













-57-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement




Accepted as of the date first written above
 
THE LINCOLN NATIONAL LIFE INSURANCE
 
 
COMPANY
 
By:
Macquarie Investment Management Advisers,
 
 
a series of Macquarie Investment Management
 
 
Business Trust, Attorney in Fact
 
 
 
 
By:
/s/ Frank LaTorraca
 
 
Name: Frank LaTorraca
 
 
Title: Senior Vice President
 
 
 
 
 
 







-58-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement




Accepted as of the date first written above
 
CMFG LIFE INSURANCE COMPANY
 
By:
MEMBERS Capital Advisors, Inc. acting as
 
 
Investment Advisor
 
 
 
 
By:
/s/ Allen R. Cantrell
 
 
Name: Allen R. Cantrell
 
 
Title: Managing Director, Investments
 
 
 
 
 
 







-59-



--------------------------------------------------------------------------------

PLEXUS CORP.        Note Purchase Agreement




Accepted as of the date first written above
 
THE TRAVELERS INDEMNITY COMPANY
 
 
 
 
By:
/s/ David D. Rowland
 
 
Name: David D. Rowland
 
 
Title: Executive Vice President
 
 
 
 
 
 



















-60-



--------------------------------------------------------------------------------






DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going‑concern business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.
“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement.
“Anti‑Corruption Laws” means any law or regulation in a U.S. or any non‑U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti‑Money Laundering Laws” means any law or regulation in a U.S. or any
non‑U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Bank Credit Agreement” shall mean that certain Credit Agreement, dated as of
May 15, 2012 by and among the Company, U.S. Bank National Association, as
administrative agent, and the lenders listed on the signature pages thereto (as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, including by that certain Omnibus Amendment, dated as


SCHEDULE A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





of May 15, 2014 and Amendment No. 2 dated as of July 5, 2016), including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Milwaukee, Wisconsin are
required or authorized to be closed.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d‑3 of the SEC under the Securities Exchange Act of 1934) of 20% or more
of the outstanding shares of voting stock of the Company on a fully diluted
basis, (ii) within any twelve‑month period, occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (x) nominated by the board of directors of the Company
nor (y) appointed or approved by directors so nominated or (iii) any “Change of
Control” (or words of like import), as defined in any agreement or indenture
relating to any issuance of Indebtedness, shall occur.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.
“Company” is defined in the first paragraph of this Agreement.
“Confidential Information” is defined in Section 20.


A-2



--------------------------------------------------------------------------------





“Consolidated EBIT” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid in cash or accrued, (iii) extraordinary
non‑cash expenses, charges or losses incurred other than in the ordinary course
of business and (iv) non‑cash expenses related to stock based compensation,
minus, to the extent included in Consolidated Net Income, (1) extraordinary
income or gains realized other than in the ordinary course of business,
(2) income tax credits and refunds (to the extent not netted from tax expense in
clause (ii) above) and (3) any cash payments made during such period in respect
of items described in clause (iii) or (iv) above subsequent to the fiscal
quarter in which the relevant non‑cash expenses, charges or losses were
incurred, all calculated for the Company and its Subsidiaries on a consolidated
basis.
“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income and without duplication,
(i) Consolidated Interest Expense, (ii) expense for taxes paid in cash or
accrued, (iii) depreciation, (iv) amortization, (v) extraordinary non‑cash
expenses, charges or losses incurred other than in the ordinary course of
business and (vi) non‑cash expenses related to stock based compensation, minus,
to the extent included in Consolidated Net Income, (1) extraordinary income or
gains realized other than in the ordinary course of business, (2) income tax
credits and refunds (to the extent not netted from tax expense in clause (ii)
above) and (3) any cash payments made during such period in respect of items
described in clauses (v) or (vi) above subsequent to the fiscal quarter in which
the relevant non‑cash expenses, charges or losses were incurred, all calculated
for the Company and its Subsidiaries on a consolidated basis. For the purposes
of calculating Consolidated EBITDA for any period of four (4) consecutive fiscal
quarters (each, a “Reference Period”), (i) if at any time during such Reference
Period the Company or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto on a basis consistent with the Company’s
presentation of public financial statements as if such Material Acquisition
occurred on the first day of such Reference Period.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Company and its Subsidiaries calculated on a
consolidated basis for such period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
in accordance with GAAP for such period.


A-3



--------------------------------------------------------------------------------





“Consolidated Net Worth” means, as of any date of determination, shareholders’
equity of the Company and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP as of such date of determination.
“Consolidated Total Assets” means, as of any date of determination, the total
amount of assets of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP as of such date of determination.
“Consolidated Total Indebtedness” means at any time the Indebtedness of the
Company and its Subsidiaries calculated on a consolidated basis as of such time
in accordance with GAAP.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take‑or‑pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.
“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means, for any Series of Notes, that rate of interest per annum
that is the greater of (a) 2% above the rate of interest stated in clause (a) of
the first paragraph of such Series of Notes or (b) 2% over the rate of interest
publicly announced by Bank of America, N.A., in New York, New York as its “base”
or “prime” rate.
“Disclosure Documents” is defined in Section 5.3.


A-4



--------------------------------------------------------------------------------





“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder from time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“Funding Instructions” is defined in Section 4.11.
“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) for purposes of Section 9.6,
with respect to any Subsidiary, generally accepted accounting principles
(including International Financial Reporting Standards, as applicable) as in
effect from time to time in the jurisdiction of organization of such Subsidiary.
“Governmental Authority” means
(a)    the government of


A-5



--------------------------------------------------------------------------------





(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government‑owned or government‑controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“Hedging Transaction” means any transaction (including an agreement with respect
thereto) now existing or hereafter entered by the Company or any Subsidiary
which is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross‑currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.


A-6



--------------------------------------------------------------------------------





“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations of such Person to purchase
securities or other property arising out of or in connection with the sale of
the same or substantially similar securities or property, (vi) Capitalized Lease
Obligations, (vii) obligations of such Person as an account party with respect
to standby and commercial letters of credit, (viii) Contingent Obligations of
such Person, (ix) Net Mark‑to‑Market Exposure under Hedging Transactions,
(x) Receivables Transaction Attributed Indebtedness; provided, that Receivables
Transaction Attributed Indebtedness associated with a Permitted Factoring
Transaction shall only be required to be included in this definition of
“Indebtedness” to the extent such Permitted Factoring Transaction is
recharacterized as indebtedness rather than a purchase, and (xi) any other
obligation for borrowed money or other financial accommodation which in
accordance with GAAP would be shown as a liability on the consolidated balance
sheet of such Person.
“INHAM Exemption” is defined in Section 6.2(e).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 3% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Investor Presentation” is defined in Section 5.3.
“Leverage Ratio” means, as of any date of calculation, the ratio of
(i) Consolidated Total Indebtedness outstanding on such date to
(ii) Consolidated EBITDA for the Company’s then most‑recently ended four (4)
fiscal quarters.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capitalized Lease, upon or with
respect to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Make‑Whole Amount” is defined in Section 8.6.


A-7



--------------------------------------------------------------------------------





“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
“Material Acquisition” means any Acquisition that involves the payment of
consideration by the Company and its Subsidiaries in excess of $25,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under its Subsidiary Guaranty,
or (d) the validity or enforceability of this Agreement, the Notes or any
Subsidiary Guaranty.
“Material Credit Facility” means, as to the Company and its Subsidiaries,
(a)    Credit Agreement, dated as of May 15, 2012 by and among the Company, U.S.
Bank National Association, as administrative agent, and the lenders listed on
the signature pages thereto (as amended, supplemented or otherwise modified from
time to time prior to the date hereof, including by that certain Omnibus
Amendment, dated as of May 15, 2014 and Amendment No. 2 dated as of July 5,
2016), including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof (the “Bank Credit Agreement”);
and
(b)    any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of Closing by the Company or any
Subsidiary, or in respect of which the Company or any Subsidiary is an obligor
or otherwise provides a guarantee or other credit support (“Credit Facility”),
in a principal amount outstanding or available for borrowing equal to or greater
than $25,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency); and if the Bank Credit Agreement is not
in effect and there is no Credit Facility equal to or greater than $25,000,000,
then the largest Credit Facility shall be deemed to be a Material Credit
Facility.
“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property (other than in
the ordinary course of business) that yields gross proceeds to the Company or
any of its Subsidiaries in excess of $25,000,000.
“Maturity Date” is defined in the first paragraph of each Note.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).


A-8



--------------------------------------------------------------------------------





“NAIC” means the National Association of Insurance Commissioners.
“Net Mark‑to‑Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedging Transactions. “Unrealized losses”
means the fair market value of the cost to such Person of replacing such Hedging
Transaction as of the date of determination (assuming the Hedging Transaction
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedging Transaction as
of the date of determination (assuming such Hedging Transaction were to be
terminated as of that date).
“Non‑U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.
“Notes” is defined in Section 1.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company or Subsidiary Guarantor, as applicable, whose
responsibilities extend to the subject matter of such certificate.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Factoring Transaction” means a receivables sale transaction in which
the Company or any Subsidiary agrees to sell certain accounts receivable of the
Company or such Subsidiary to a counterparty pursuant to an accelerated payment
program established by a customer of the Company or such Subsidiary in order to
secure early payment and to improve working capital; provided that (i) the
counterparty to which the receivable is sold is vetted through the Company’s
internal process validating the creditworthiness of such counterparty and all of
the terms and conditions of such transaction and any amendments, modifications,
supplements, refinancing or


A-9



--------------------------------------------------------------------------------





replacements thereof at any time, including, without limitation, the amount and
type of any recourse to the Company or any Subsidiary with respect to the assets
transferred, is approved by the chief financial officer of the Company and the
Required Holders, (ii) any discount provided on any such receivables sale
transactions is not greater than the 3‑month LIBOR rate plus three percent (3%)
of the gross amount of the invoice, (iii) a true sale opinion has been obtained
(if required by applicable accounting rules or by the Company) and the Company
or its Subsidiary is accounting for such as a true sale without recourse and
(iv) the aggregate face amount of all receivables sold does not exceed during
any twelve‑month period 40% of all sales during such period.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries (including
all Guarantees of Indebtedness by any Subsidiary (other than any Subsidiary
Guarantor), but excluding (x) unsecured Indebtedness owing to the Company or any
other Subsidiary, and (y) all unsecured Indebtedness of the Subsidiary
Guarantors), and (ii) all Indebtedness of the Company and its Subsidiaries
secured by Liens other than Indebtedness secured by Liens permitted by
subparagraphs (a) through (k), inclusive, of Section 10.6.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.


A-10



--------------------------------------------------------------------------------





“QPAM Exemption” is defined in Section 6.2(d).
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Qualified Receivables Transaction” means any transaction or series of
transactions other than a Permitted Factoring Transaction that may be entered
into by the Company or any Subsidiary pursuant to which the Company or any
Subsidiary may sell, convey or otherwise transfer to a newly formed Subsidiary
or other special‑purpose entity, or any other Person, any accounts or notes
receivable and rights related thereto; provided, that (i) all of the terms and
conditions of such transaction or series of transactions and any amendments,
modifications, supplements, refinancing or replacements thereof at any time,
including, without limitation, the amount and type of any recourse to the
Company or any Subsidiary with respect to the assets transferred, are approved
by the chief financial officer of the Company and the Required Holders, (ii) any
discount provided on any such receivables sale transaction is not greater than
the 3‑month LIBOR rate plus three percent (3%) of the gross amount of the
invoice, (iii) a true sale opinion has been obtained and the Company or its
Subsidiary is accounting for such as a true sale without recourse, (iv) the
Receivables Transaction Attributed Indebtedness incurred in such transaction or
series of transactions does not exceed the greater of (a) $115,000,000 or
(b) 20% of Consolidated Net Worth and (v) any Subsidiary or other
special‑purpose entity created solely to engage in Qualified Receivables
Transactions shall not engage in any activities other than in connection with
the financing of accounts or notes receivable, and no portion of the
Indebtedness or any other obligations (contingent or otherwise) of such entity
shall be guaranteed by the Company or any other Subsidiary of the Company, shall
be recourse to the Company, any other Subsidiary of the Company or their
respective property or shall otherwise obligate the Company or any other
Subsidiary of the Company in any way.
“Ratable Portion” for any Note shall mean an amount equal to the product of (a)
that portion of the net proceeds from a sale of assets being applied to the
payment or prepayment of Senior Indebtedness pursuant to Section 10.3 multiplied
by (b) a fraction, the numerator of which is the aggregate outstanding principal
amount of such Note and the denominator of which is the aggregate outstanding
principal amount of all Senior Indebtedness of the Company or a Subsidiary
receiving any repayment or prepayment (or offer thereof) pursuant to Section
10.3.
“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Permitted Factoring Transaction or Qualified Receivables Transaction on any date
of determination that would be characterized as principal if such Permitted
Factoring Transaction or Qualified Receivables Transaction were structured as a
secured lending transaction rather than as a purchase.


A-11



--------------------------------------------------------------------------------





“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means at any time on or after the Closing, the holders of at
least 51% in principal amount of the Notes at the time outstanding (exclusive of
Notes then owned by the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Securities” or “Security” shall have the meaning specified in section 2(a)(1)
of the Securities Act.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.
“Senior Indebtedness” means all Indebtedness of the Company and its
Subsidiaries, other than unsecured Indebtedness of the Company that is expressly
subordinated by its terms to other unsecured Indebtedness of the Company.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company or Subsidiary
Guarantor, as applicable.
“Series” is defined in Section 1.
“Series A Notes” is defined in Section 1.
“Series B Notes” is defined in Section 1.
“Source” is defined in Section 6.2.
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.


A-12



--------------------------------------------------------------------------------





“Subordinated Indebtedness” means all Indebtedness of the Company which shall
contain or have applicable thereto subordination provisions providing for the
subordination thereof to other unsecured Indebtedness of the Company or its
Subsidiaries.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.
“Subsidiary Guaranty” is defined in Section 9.7(a).
“Substitute Purchaser” is defined in Section 21.
“SVO” means the Securities Valuation Office of the NAIC.
“United States Person” has the meaning set forth in section 7701(a)(30) of the
Code.
“USA PATRIOT Act” means United States Public Law 107‑56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“Wholly‑Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly‑Owned
Subsidiaries at such time.


A-13



--------------------------------------------------------------------------------






[FORM OF SERIES A NOTE]
PLEXUS CORP.
4.05% SERIES A SENIOR NOTES DUE JUNE 15, 2025


No. RA-[_____]    [Date]
$[_______]    PPN 729132 A@9


FOR VALUE RECEIVED, the undersigned, Plexus Corp. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Wisconsin,
hereby promises to pay to [____________], or registered assigns, the principal
sum of [_____________________] DOLLARS (or so much thereof as shall not have
been prepaid) on June 15, 2025 (the “Maturity Date”), with interest (computed on
the basis of a 360‑day year of twelve 30‑day months) (a) on the unpaid balance
hereof at the rate of 4.05% per annum from the date hereof, payable
semiannually, on the 15th day of June and December in each year, commencing with
the June 15 or December 15 next succeeding the date hereof, and on the Maturity
Date, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make‑Whole Amount, at a rate per annum from time to
time equal to the greater of (i) 6.05% or (ii) 2% over the rate of interest
publicly announced by Bank of America, N.A. from time to time in New York,
New York as its “base” or “prime” rate, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated June 15, 2018 (as from time to
time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.


SCHEDULE 1-A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of Illinois excluding choice‑of‑law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


PLEXUS CORP.




By     
Name:
Title:




1-A-2

--------------------------------------------------------------------------------






[FORM OF SERIES B NOTE]
PLEXUS CORP.
4.22% SERIES B SENIOR NOTES DUE JUNE 15, 2028


No. RB-[_____]    [Date]
$[_______]    PPN 729132 A#7


FOR VALUE RECEIVED, the undersigned, Plexus Corp. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Wisconsin,
hereby promises to pay to [____________], or registered assigns, the principal
sum of [_____________________] DOLLARS (or so much thereof as shall not have
been prepaid) on June 15, 2028 (the “Maturity Date”), with interest (computed on
the basis of a 360‑day year of twelve 30‑day months) (a) on the unpaid balance
hereof at the rate of 4.22% per annum from the date hereof, payable
semiannually, on the 15th day of June and December in each year, commencing with
the June 15 or December 15 next succeeding the date hereof, and on the Maturity
Date, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make‑Whole Amount, at a rate per annum from time to
time equal to the greater of (i) 6.22% or (ii) 2% over the rate of interest
publicly announced by Bank of America, N.A. from time to time in New York,
New York as its “base” or “prime” rate, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
office of Bank of America, N.A. in New York, New or at such other place as the
Company shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated June 15, 2018 (as from time to
time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.


SCHEDULE 1-B
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of Illinois excluding choice‑of‑law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


PLEXUS CORP.




By     
Name:
Title:








1-B-2

--------------------------------------------------------------------------------






FORM OF OPINION OF SPECIAL COUNSEL
FOR THE COMPANY












SCHEDULE 4.4(a)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






FORM OF OPINION OF SPECIAL COUNSEL
FOR THE PURCHASERS
[To Be Provided on a Case by Case Basis]




SCHEDULE 4.4(b)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






SCHEDULE 4.9
CHANGES IN CORPORATE STRUCTURE


None.








SCHEDULE 4.9
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






SCHEDULE 5.3
DISCLOSURE MATERIALS


None.








SCHEDULE 5.3
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






SCHEDULE 5.4
SUBSIDIARIES OF THE COMPANY AND
OWNERSHIP OF SUBSIDIARY STOCK


[Information in this schedule is not material.]








SCHEDULE 5.4
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






SCHEDULE 5.5
FINANCIAL STATEMENTS


•
Form 10-K for the fiscal year ended September 30, 2017

o
Consolidated Financial Statements:

§
Consolidated Statements of Comprehensive Income for the fiscal years ended
September 30, 2017, October 1, 2016 and October 3, 2015

§
Consolidated Balance Sheets as of September 30, 2017 and October 1, 2016

§
Consolidated Statements of Shareholders’ Equity for the fiscal years ended
September 30, 2017, October 1, 2016 and October 3, 2015

§
Consolidated Statements of Cash Flows for the fiscal years ended September 30,
2017, October 1, 2016 and October 3, 2015

o
Notes to Consolidated Financial Statements

o
Financial Statement Schedule:

§
Schedule II - Valuation and Qualifying Accounts for the fiscal years ended
September 30, 2017, October 1, 2016 and October 3, 2015



•
Form 10-K for the fiscal year ended October 1, 2016

o
Consolidated Financial Statements:

§
Consolidated Statements of Comprehensive Income for the fiscal years ended
October 1, 2016, October 3, 2015 and September 27, 2014

§
Consolidated Balance Sheets as of October 1, 2016 and October 3, 2015

§
Consolidated Statements of Shareholders’ Equity for the fiscal years ended
October 1, 2016, October 3, 2015 and September 27, 2014

§
Consolidated Statements of Cash Flows for the fiscal years ended October 1,
2016, October 3, 2015 and September 27, 2014

o
Notes to Consolidated Financial Statements

o
Financial Statement Schedule:

§
Schedule II - Valuation and Qualifying Accounts for the fiscal years ended
October 1, 2016, October 3, 2015 and September 27, 2014



•
Form 10-K for the fiscal year ended October 3, 2015

o
Consolidated Financial Statements:

§
Consolidated Statements of Comprehensive Income for the fiscal years ended
October 3, 2015, September 27, 2014 and September 28, 2013



SCHEDULE 5.5
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





§
Consolidated Balance Sheets as of October 3, 2015 and September 27, 2014

§
Consolidated Statements of Shareholders’ Equity for the fiscal years ended
October 3, 2015, September 27, 2014 and September 28, 2013

§
Consolidated Statements of Cash Flows for the fiscal years ended October 3,
2015, September 27, 2014 and September 28, 2013

o
Notes to Consolidated Financial Statements

o
Financial Statement Schedule:

§
Schedule II - Valuation and Qualifying Accounts for the fiscal years ended
October 3, 2015, September 27, 2014 and September 28, 2013

•
Form 10-K for the fiscal year ended September 27, 2014

o
Consolidated Financial Statements:

§
Consolidated Statements of Comprehensive Income for the fiscal years ended
September 27, 2014, September 28, 2013 and September 29, 2012

§
Consolidated Balance Sheets as of September 27, 2014 and September 28, 2013

§
Consolidated Statements of Shareholders’ Equity for the fiscal years ended
September 27, 2014, September 28, 2013 and September 29, 2012

§
Consolidated Statements of Cash Flows for the fiscal years ended September 27,
2014, September 28, 2013 and September 29, 2012

o
Notes to Consolidated Financial Statements

o
Financial Statement Schedule:

§
Schedule II - Valuation and Qualifying Accounts for the fiscal years ended
September 27, 2014, September 28, 2013 and September 29, 2012



•
Form 10-K for the fiscal year ended September 28, 2013

o
Consolidated Financial Statements:

§
Consolidated Statements of Comprehensive Income for the fiscal years ended
September 28, 2013, September 29, 2012 and October 1, 2011

§
Consolidated Balance Sheets as of September 28, 2013 and September 29, 2012

§
Consolidated Statements of Shareholders’ Equity for the fiscal years ended
September 28, 2013, September 29, 2012 and October 1, 2011

§
Consolidated Statements of Cash Flows for the fiscal years ended September 28,
2013, September 29, 2012 and October 1, 2011

o
Notes to Consolidated Financial Statements

o
Financial Statement Schedule:



5.5-2



--------------------------------------------------------------------------------





§
Schedule II - Valuation and Qualifying Accounts for the fiscal years ended
September 28, 2013, September 29, 2012 and October 1, 2011













5.5-2



--------------------------------------------------------------------------------






SCHEDULE 5.15
EXISTING INDEBTEDNESS OF THE COMPANY AND ITS SUBSIDIARIES


Type of Indebtedness
Plexus
Entity
Beneficiary
Current Limit
Current Maturity Date
Note Purchase Agreement
Plexus Corp.
Metropolitan Life Insurance Company
USD 50,000,000
6/15/2018
Note Purchase Agreement
Plexus Corp.
MetLife Insurance Company USA
USD 15,000,000
6/15/2018
Note Purchase Agreement
Plexus Corp.
MetLife Insurance Company USA
USD 15,000,000
6/15/2018
Note Purchase Agreement
Plexus Corp.
Teachers Insurance and Annuity Association of America
USD 60,000,000
6/15/2018
Note Purchase Agreement
Plexus Corp.
State of Wisconsin Investment Board
USD 11,000,000
6/15/2018
Note Purchase Agreement
Plexus Corp.
CUNA Mutual Insurance Society
USD 10,000,000
6/15/2018
Note Purchase Agreement
Plexus Corp.
Travelers Casualty Insurance Company of America
USD 10,000,000
6/15/2018
Note Purchase Agreement
Plexus Corp.
Assurity Life Insurance Company
USD 4,000,000
6/15/2018
 
 
Subtotal
USD 175,000,000
 
 

[Balance of this schedule is not material.]
Other than any liability incident to any litigation, arbitration or proceeding
which could not reasonably be expected to have a Material Adverse Effect and the
guarantees set forth above, the Borrower has no material Contingent Obligations
not provided for or disclosed in the financial statements filed with the SEC.






SCHEDULE 5.15
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






SCHEDULE 10.6


EXISTING LIENS
[Lien information in this schedule is not material.]






SCHEDULE 10.6
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






INFORMATION RELATING TO PURCHASERS
 
NAME OF AND ADDRESS
OF PURCHASER


 
SERIES OF NOTES


PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED


[NAME OF PURCHASER]
______________
______________
______________
 
$

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds identifying each payment as
“[Description of Securities], principal, premium or interest” to:
[Name of Bank]
ABA# [________________]
Account # / Account Name [________________]
[Reference: ________________________________]


Notices
All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment,
to be addressed:


[_______________________]
[_______________________]
[_______________________]
[_______________________]
[phone/fax _______________________]
Physical Delivery of Securities


[_______________________]
[_______________________]
[_______________________]
[_______________________]


Name of Nominee in which Notes are to be issued: ___________


PURCHASER SCHEDULE
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





Taxpayer I.D. Number: _______________




10.6-2

